          Case 1:19-cv-04796-ALC Document 49 Filed 04/27/20 Page 1 of 1



                                                                        Kent A. Yalowitz
                                                                        +1 212.836.8344 Direct
                                                                        Kent.Yalowitz@arnoldporter.com




                                                    April 27, 2020

    Hon. Andrew L. Carter, Jr.
    United States District Court for the
      Southern District of New York
    Daniel Patrick Moynihan United States Courthouse
    500 Pearl Street
    New York, New York 10007-1312

            Re:     Lovati et al. v. Bolivarian Republic of Venezuela,
                    Nos. 19-cv-4793 and 19-cv-4796

    Dear Judge Carter:

           The Bolivarian Republic of Venezuela respectfully requests that the Court
    schedule oral argument on the Republic’s pending Motion to Vacate Certificate of
    Default and Dismiss for Lack of Personal Jurisdiction. See No. 19-cv-4793, ECF No. 37;
    No. 19-cv-4796, ECF No. 43.

            The Republic’s motion raises an important question of statutory interpretation that
    could affect the foreign relations of the United States—namely, whether foreign
    sovereign states can be served by methods other than those in strict accordance with the
    Foreign Sovereign Immunities Act (FSIA), 28 U.S.C. § 1608(a). The Republic believes
    that oral argument would facilitate the Court’s resolution of that question.

                                                    Respectfully submitted,



                                                    Kent A. Yalowitz

                                                    Counsel for Defendant the Bolivarian
                                                    Republic of Venezuela
    cc: All ECF Counsel




Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com
